DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and the Information Disclosure Statement filed on 4 June 2021. 
	This office action is made Non Final.
	Claims 1-20 are pending. Claims 1, 6, and 14 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application, US App. 15373993, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 6/4/2021 have been accepted and approved.



Claim Objections
Claims 7 and 15 are objected to because of the following informalities: 
Claim 7 recites the limitation “receiving, in the layer other than the transmission protocol layer, from the second network, a notification of a change in status of the first document within the second network”. However, this same exact limitation is already presented in independent claim 6. (Claim 7 depends off Claim 6). Thus, Claim 7 comprises a duplicate limitation already presented in independent claim 6. The Examiner believe this was not intended since Claim 6 already contains the same limitation. Therefore, Claim 7 comprises a typographical error. Applicant is requested to delete the limitation from Claim 7 in the next filing. 
Claim 15 recites the limitation “receiving, in the layer other than the transmission protocol layer, from the second network, a notification of a change in status of the first document within the second network”. However, this same exact limitation is already presented in independent claim 14. (Claim 15 depends off Claim 14). Thus, Claim 15 comprises a duplicate limitation already presented in independent claim 14. The Examiner believe this was not intended since Claim 14 already contains the same limitation. Therefore, Claim 15 comprises a typographical error. Applicant is requested to delete the limitation from Claim 15 in the next filing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…causing the reporting, to the first network, of information corresponding to the change in the status of the first document in the middleware management architecture and the change in the status of the first document in the second network. …”. However, claim 1 does not introduce the element(s) "the middleware management architecture " prior to this limitation. Therefore, Claim 1 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “…causing the reporting, to the first network, of information corresponding to the change in the status of the first document in the middleware management architecture and the change in the status of the first document in the second network. …”. However, claim 6 does not introduce the element(s) "the middleware management architecture " prior to this limitation. Therefore, Claim 6 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US 20160364277) (Disclosed in IDS filed 6/4/21) in further view of Westaway et al (US 20110289150, 2011) in further review of Metz-Galloway et al (US 20140089168, 2014)
As per independent Claim 1, Anderson teaches a system comprising 
at least one processor (Claim 18; 0029,0147: indicate application components (processors); 0152: web server. Server is a computer which has a processor)
a memory (0159-0166, indicate a memory; 0152: web server. Server is a computer which has a memory); and
a middleware management architecture engine stored in the memory and executable by the at least one processor to perform operations comprising (0021-0022, 0072-0073,0131-0137,0193-0223, indicate a middleware (middleware management architecture engine) stored in the memory and executable by the application components (processors) to perform operations comprising):
performing a first function on a first document received from a first network, causing a change in the status of the first document (0131-0137,0193-0223,0233-0242: indicate performing a first request (function) on a first transaction structure/data object (form of a document) received from an Application 1/web application (first network), causing a change in the status of the first transaction structure/data object (form of a document) (0134) the first transaction structure/data object (form of a document). While Anderson does not explicitly say the transaction/data object is an document, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have utilized “a transaction structure/data object” taught by Anderson as "a document” taught by Applicant in all the steps above because in the steps above, "a document” is just a non-weighable label that does not provide any different solution compared to if using “a transaction structure/data object” in the same steps above.  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have utilized either “a document” or “a transaction structure/data object” in all the steps above, the outcome result processing a document or transaction structure/data object via different networks using a middleware to transform format of the document or transaction structure/data object to be compatible in each network would have been the same.  See Case KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
logging the change in the status of the first document in a record corresponding to the first document in the memory (0131-0137,0193-0223,0233-0242: indicate retrieving (logging) the change in the status of the first transaction structure/data object (form of a document) in a record corresponding to the first transaction structure/data object (form of a document) in the memory (0159-0160));
causing the first document to be sent to a second network via a transmission protocol layer (0131-0137,0193-0223,0233-0242: indicate causing the transaction structure/data object (form of a document) to be sent to an Application 3/business application (second network) (0135) via a connection 5, which is an IP connection using HTTP protocol) (transmission protocol layer) (0017,0135);
receiving, from the second network, a notification of a change in status of the first document within the second network (0131-0137,0193-0223,0233-0242: indicate receiving a return status (notification of a change in status) of the first transaction structure/data object (form of a document) within the Application 3/business application (second network) (0136,0236));
logging the change to the status of the first document in the second network in the record corresponding to the first document in the memory (0131-0137,0193-0223,0233-0242: indicate retrieving (logging) the change to the status of the first transaction structure/data object (form of a document) in the Application 3/business application (second network)  in the record corresponding to the first transaction structure/data object (form of a document) in the memory (0159-0160)); and
causing the reporting, to the first network, of information corresponding to the change in the status of the first document in the middleware management architecture and the change in the status of the first document in the second network (0131-0137,0193-0223,0233-0242: indicate causing the reporting information corresponding to the change in the status of the first transaction structure/data object (form of a document) in the middleware (middleware management architecture) and the change in the status of the first transaction structure/data object (document) (see (*) below) in the Application 3/business application (second network) to the Application 1/web application (first network) (0137)).
However, Anderson fails to specifically disclose the first document being a file stored at the first network and receiving, in a layer other than the transmission protocol layer, from the second network, a notification of a change in status of the first document within the second network. Westaway et al discloses transmitting files/documents and changes to the files/documents to multiple devices wherein the files are stored. (0090, 0104, 0108).  Furthermore, Westaway discloses changes made to a document are published/transferred to a local webserver in an integration layer. In other words, Westaway discloses detecting changes to made to a document after a user has obtained the document and performed an edit. The change is logged in a data tree. The data tree (changes) are published to an HTTP webserver 191 in an integration layer. (0096, 0106) In addition, a user is able to download a document from another user.  (0112) Therefore, a network between one device and another device is form. Westaway discloses use a common Transmission Control Protocol/Internet Protocol (TCP/IP) for transfer of documents. (0075) Thus, Westaway also discloses performing a function/edit on a obtained/received document, logging the changes, and sending/receiving the changes in an integration layer. Furthermore, Westaway discloses sending the document through a network via a transmission protocol layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed features of Westaway et al since it would have provided the benefit of enabling users to collaborate on a file or document that should preferably be easy to use, should enable real-time editing by multiple users and should facilitate, rather than constrain, the collaboration process.
Furthermore, the cited art fails to specifically discloses the transmission of data in an integration layer between two different devices. However, Metz-Galloway discloses transmitting data between a client and server over a network in an integration layer. (0043)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed features of Metz-Galloway et al since it would have provided the benefit of managing secure communications between the devices for sending and receiving data.

As per dependent claim 2, Claim 2 recites similar limitations as in Claim 1 and is rejected under similar rationale.  Anderson teaches: an integration layer configured to perform operations comprising (0072-0073,0098: indicate an integration layer configured to perform operations comprising):
receiving a first communication comprising the first document from the first network (0131-0137, 0233-0242: indicate receiving a first communication comprising the first transaction structure/data object (form of document) from the Application 1/web application (first network) (0134,0234)); 
transforming the first communication into a format compatible with the engine (0131-0137, 0233-0242:  indicate transforming/converting the first communication into a format compatible with the middleware layer (0134,0234));
sending the first communication to the middleware management architecture engine (0131-0137, 0233-0242: indicate sending the first communication to the middleware (management architecture engine) (0134,0234));
transforming a second communication comprising the first document into a format compatible with the second network (0131-0137, 0233-0242: indicate transforming/converting a second communication comprising the first transaction structure/data object (form of document) into a format compatible with the Application 3/business application (second network) (0135,0235));
sending the second communication to the second network via a transmission protocol layer (0131-0137, 0233-0242: indicate sending the second communication to the Application 3/business application (second network) a connection 5, which is an IP connection using HTTP protocol)(transmission protocol layer) (0017,0135,0235));
receiving from the second network, in a third communication, a notification of a change in status of the first document within the second network (0131-0137, 0233-0242: indicate receiving locally, from the Application 3/business application (second network), in a third communication, a status return (notification of a change in status) of the first transaction structure/data object (form of a document) within the Application 3/business application (second network) (0236));
transforming the third communication into a format compatible with the middleware management architecture engine (0131-0137, 0233-0242: indicate transforming/converting the third communication into a format compatible with the middleware (middleware management architecture engine) (0136, 0237)); and
sending the third communication to the middleware management architecture engine (0131-0137, 0233-0242: indicate sending the third communication to the middleware (middle management architecture engine ([0137, 0237-0239])).
Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Westaway et al discloses receiving, in a layer other than the transmission protocol layer, from the second network, in a third communication, a notification of a change in status of the first document within the second network  (0090, 0104, 0108: Westaway et al discloses transmitting files/documents and changes to the files/documents to multiple devices wherein the files are stored.  Furthermore, Westaway discloses changes made to a document are published/transferred to a local webserver in an integration layer. In other words, Westaway discloses detecting changes to made to a document after a user has obtained the document and performed an edit. The change is logged in a data tree. The data tree (changes) are published to an HTTP webserver 191 in an integration layer. (0096, 0106))
As per dependent claim 3, Anderson teaches wherein the integration layer and the middleware management architecture engine are contained within a middleware management architecture (0072-0075,0098,0193: indicate the integration layer and the middleware (middleware management architecture engine) are contained within a middleware layer architecture (middleware management architecture) (0193)).
As per dependent claim 4, Claim 4 recites similar limitations as in Claim 1 and is rejected under similar rationale.  Anderson teaches further comprising an integration server to perform operations comprising:
receiving a first communication comprising the first document from the first network (0131-0137, 0233-0242: indicate receiving a first communication comprising the first transaction structure/data object (form of a document) from the Application 1/web application (first network)(0134,0234));
transforming the first communication into a format compatible with the middleware management architecture engine (0131-0137, 0233-0242: indicate transforming/converting the first communication into a native format compatible with the middleware (middleware management architecture engine) (0134,0234));
sending the first communication to the middleware management architecture engine (0131-0137: indicate sending the first communication to the middleware (middleware management architecture engine) (0134,0234));
transforming a second communication comprising the first document into a format compatible with the second network 0131-0137, 0233-0242: indicate transforming/converting a second communication comprising the first transaction structure/data object (form of a document) into a format compatible with the Application 3/business application (second network) (0135, 0235));
sending the second communication to the second network via a transmission protocol layer (0131-0137, 0233-0242: indicate sending the second communication to the Application 3/business application (second network) via a connection 5, which is an IP connection using HTTP protocol)(transmission protocol layer) (0017, 0135, 0235));
receiving, from the second network, in a third communication, a notification of a change in status of the first document within the second network (0131-0137, 0233-0242: indicate receiving locally, from the Application 3/business application (second network), in a third communication, a status return (notification of a change in status) of the first transaction structure/data object (form of a document) within the Application 3/business application (second network));
transforming the third communication into a format compatible with the middleware management architecture engine (0131-0137, 0233-0242: indicate transforming/converting the third communication into a format compatible with the middleware (middleware management architecture engine) (0237-0239)); and
sending the third communication to the middleware management architecture engine (0131-0137, 0233-0242: indicate sending the third communication to the middleware (middleware management architecture engine) (0136 ,0237-0239))
Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Westaway et al discloses receiving, in a layer other than the transmission protocol layer, from the second network, in a third communication, a notification of a change in status of the first document within the second network  (0090, 0104, 0108: Westaway et al discloses transmitting files/documents and changes to the files/documents to multiple devices wherein the files are stored.  Furthermore, Westaway discloses changes made to a document are published/transferred to a local webserver in an integration layer. In other words, Westaway discloses detecting changes to made to a document after a user has obtained the document and performed an edit. The change is logged in a data tree. The data tree (changes) are published to an HTTP webserver 191 in an integration layer. (0096, 0106))
	As per independent claim 6, Claim 6 recites similar limitations as in Claim 1 and is rejected under similar rationale.
As per dependent Claim 7, Claim 7 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Anderson teaches:
sending the first document to a third network via a transmission protocol layer (0131-0137, 0233-0242: indicate sending the first transaction structure/data object (form of a document) to another Application 3/business application (third network) via a transmission protocol layer a connection 5, which is an IP connection using HTTP protocol)(transmission protocol layer) (0017,0135,0235));
receiving from the second network, a notification of a change in status of the first document within the second network (0131-0137,0148, 0233-0242: indicate receiving locally  from the Application 3/business application (second network), a status return (notification of a change in status) of the first transaction structure/data object (form of a document) within the Application 3/business application (second network) (0236])); and
logging the change to the status of the first document in the third network in the record corresponding to the first document in the memory ( 0131-0137,0193-0223,0233-0242: indicate retrieving (logging) the change to the status of the first transaction structure/data object (document) in the another Application 3/business application (third network) in the record corresponding to the first transaction structure/data object (document) in the memory (0159-0160).
Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Westaway et al discloses receiving, in a layer other than the transmission protocol layer, from the second network, in a third communication, a notification of a change in status of the first document within the second network  (0090, 0104, 0108: Westaway et al discloses transmitting files/documents and changes to the files/documents to multiple devices wherein the files are stored.  Furthermore, Westaway discloses changes made to a document are published/transferred to a local webserver in an integration layer. In other words, Westaway discloses detecting changes to made to a document after a user has obtained the document and performed an edit. The change is logged in a data tree. The data tree (changes) are published to an HTTP webserver 191 in an integration layer. (0096, 0106) In addition, a user is able to download a document from another user.  (0112) Therefore, a network between one device and another device is form. Westaway discloses use a common Transmission Control Protocol/Internet Protocol (TCP/IP) for transfer of documents. (0075) Thus, Westaway also discloses performing a function/edit on a obtained/received document, logging the changes, and sending/receiving the changes in an integration layer. Furthermore, Westaway discloses sending the document through a network via a transmission protocol layer.)
As per independent claim 14, Claim 14 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Anderson discloses a medium (0159)
As per dependent Claim 15, Claim 15 recites similar limitations as in Claim 7 and is rejected under similar rationale.  

Claims 5, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in further view of Westaway et al in further review of Metz-Galloway et al in further view of Liu (US 20130061129).
As per dependent Claim 5, the cited art does not specifically teach further comprising a buffer containing a queue, and the first document is sent to the first network by placing the first document in the queue and sending a plurality of document in the queue in a hatch mode when the queue becomes full.
However, Liu specifically teaches a buffer containing a queue, and the first document is sent to the first network by placing the first document in the queue and sending a plurality of document in the queue in a batch mode when the queue becomes full (0026: indicate a method for receiving event data comprising the performance monitor containing a queue, and the first event data (form of a document) is sent to the first network by placing the first event data (form of a document) in the queue and sending a plurality of event data (form of a document) in the queue in a bundle (batch mode) when the queue is full ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed features of Liu et al since it would have provided the benefit of enable the system place data in a queue and send data in a bundle when the queue is full as suggested in Liu.
As per dependent claims 8 and 16, Claims 8 and 16 recite similar limitations as in Claim 5 and are rejected under similar rationale.  

	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in further view of Westaway et al in further review of Metz-Galloway et al in further view of Liu in further view of Wu (US 20140153387).
As per dependent Claim 9, the cited art does not teach wherein a size of the buffer is larger than a size of the queue. However, Wu specifically teaches wherein a size of the buffer is larger than a size of the queue (0035,0041: indicate a method for detecting congestion in the network comprising where the buffer size is larger than the queue length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed features of Wu et al since it would have provided the benefit of enabling 
the systems to detect congestion in the network by determining the buffer size is larger than the queue length as suggest in Wu. 
As per dependent claim 17, Claim 17 recites similar limitations as in Claim 9 and are rejected under similar rationale. 
 
	Claims 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in further view of Westaway et al in further view of Metz-Galloway et al in further view of Liu in further view of Wu in further view of Smith (US Publication No. 20070136592).
As per dependent Claim 10, the cited art does not teach examining status updates for the first document to determine whether the first document was successfully sent to the first network; and in response to a determination that the first document was not successfully sent to the first network, placing the first document back in the queue.
However, Smith specifically teaches:
examining status updates for the first document to determine whether the first document was successfully sent to the first network (0056-0057: indicate a method for providing communications between application servers and the Internet comprising monitoring (examining) the receipt of the first message (status updates for the first document) to determine whether the first message (first document) was successfully sent to the first network); and
in response to a determination that the first document was not successfully sent to the first network, placing the first document back in the queue (0056-0057: indicate in response to a determination that the first message (first document) was not successfully sent to the first network, placing the first message (first document) back onto the message queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed features of Wu et al since it would have provided the benefit of enabling the systems to monitor the receipt of the data information to determine whether the data information was successfully sent to a network and if the data information was not successfully sent, place the data information back onto the queue as suggested in Smith.
As per dependent claim 11, based on the rejection of Claim 9 and the rationale incorporated, Wu teaches wherein both the queue and buffer sizes are dynamically determined based on network bandwidth (0003, 0035, 0040-0045, 0048, 0057-0059: indicate the threshold value for the queue and buffer sizes is tuned/set dynamically (0048) determined based on traffic dynamics or bandwidth of the network (0059)).
As per dependent claim 12, based on the rejection of Claim 9 and the rationale incorporated, Wu teaches wherein both the queue and buffer sizes are dynamically determined based on processing load (0003, 0035, 0040-0045, 0048, 0057-0059: indicate the threshold value for  the queue and buffer sizes is tuned/set dynamically (0048) determined based on traffic dynamics and data volumes (processing load) ( 0056-0059)).
As per dependent claim 13, based on the rejection of Claim 9 and the rationale incorporated, Wu teaches wherein both the queue and buffer sizes are also dynamically determined based on network bandwidth ( 0003, 0035, 0040-0045, 0048, 0057-0059: indicate the threshold value for  the queue and buffer sizes is tuned/set dynamically (0048) determined based on traffic dynamics or bandwidth of the network (0059)).
As per dependent claims 18-20, Claim 18-20 recites similar limitations as in Claims 10-13 and are rejected under similar rationale.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11057288.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other being substantially similar in scope and they use the same limitations, using varying terminology such that claims 8-20 are generic to the claims 1-20 of U.S. Patent No. 11057288. Both applications disclose performing a first function on a first document received from a first network, causing a change in the status of the first document, the first document being a file stored at the first network; logging the change in the status of the first document in a record corresponding to the first document in the memory; causing the first document to be sent to a second network via a transmission protocol layer; receiving, in a layer other than the transmission protocol layer, from the second network, a notification of a change in status of the first document within the second network; logging the change to the status of the first document in the second network in the record corresponding to the first document in the memory; and causing the reporting, to the first network, of information corresponding to the change in the status of the first document in the middleware management architecture and the change in the status of the first document in the second network. Therefore, claims 1-20 are anticipated by claims 1-20 of U.S. Patent No. 11057288 since claims 1-20 of U.S. Patent No. 11057288 contain all the limitations of claims 1-20 of Application 17339056.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177